DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 August 2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to claims 1-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-12, 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 2013/0020607 A1) in view of Ohlenburger (US 5,012,387), Mowatt et al. (US 5,306,670), and Schneider (US 5,172,301).
With respect to claim 1:	Lin teaches “a lighting arrangement (10) comprising: at least one light-emitting element (30), a substrate for mechanically and electrically connecting at least one light-emitting element thereto (20), the substrate comprising: at least a first side (top) and an opposite second side (bottom); a circumferential edge along a periphery of the substrate (sides), the circumferential edge extending between the first side and the second side (see Fig. 1); and at least one electrically conductive region disposed on the first side (21), at least one electrically conductive region being arranged such that at the least one light-emitting element connected to the substrate is connected to the at least one electrically conductive region such that electrical power can be provided to the at least one light-emitting element via the at least one electrically conductive region (paragraph 13); and said lighting arrangement further comprises at least one thermally conductive element (23), such that the at least one thermally conductive element is not coupled to the at least one electrically conducting region (see Fig. 1)”.
Lin does not teach “wherein the thermally conductive element is bent around at least a portion of the first and second sides and an outer surface of the circumferential edge, and, couple portions thereof to the substrate, and such that the at least one thermally conductive element is not coupled to the at least one electrically conducting region, therewith realizing that the at least one electrically conducting region may not have to be sized and/or dimensioned so as to be able to provide for a sufficient thermal management capability or capacity”.
However, Ohlenburger teaches “wherein the thermally conductive element (14+16) is bent around at least a portion of the first and second sides and an outer surface of the circumferential edge (see Fig. 1), and, couple portions thereof (see Fig. 1) to the substrate (10), and such that the at least one thermally conductive element is not coupled (column 2 lines 47-53) to the at least one electrically conducting region (20), therewith realizing that the at least one electrically conducting region may not have to be sized and/or dimensioned so as to be able to provide for a sufficient thermal management capability or capacity (column 2 lines 41-53)”.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the lighting arrangement of Lin with Ohlenburger’s separate thermally conductive element in order to provide good heat dissipation and easy manufacturing (Ohlenburger column 2 lines 44-53).
Lin does not specifically teach “using an adhesive”.
However, Mowatt teaches using an adhesive (22) to attach a thermally conductive element (20) to a substrate (10).
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the lighting arrangement of Lin with the adhesive of Mowatt due to the art recognized suitability of said adhesive for the purpose of attaching a thermally conductive element to a substrate (Mowatt column 5 lines 1-15).
Lin in view of Ohlenburger does not specifically teach the at least one thermally conductive element is not coupled to the at least one light-emitting element.
However, Schneider teaches the at least one thermally conductive element (314) is not coupled to the at least one light-emitting element (302).
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to further modify the lighting arrangement of Lin in view of Ohlenburger by leaving a space between the thermally conductive element and the light emitting element as taught by Schneider so that the thermally conductive element does not push up against the light emitting element and to minimize thermal stresses due to disparate coefficients of thermal expansion between the thermally conductive element and the light emitting element (Schneider column 4 lines 20-29 and lines 43-51).
With respect to claim 2:	Lin does not specifically teach “wherein the at least one thermally conductive element is further arranged such that the at least one thermally conductive element is coupled to at least a portion of the first side”.
However, Ohlenburger teaches “wherein the at least one thermally conductive element is further arranged such that the at least one thermally conductive element is coupled to at least a portion of the first side (see Fig. 1)”.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the lighting arrangement of Lin with Ohlenburger’s wrap around thermally conductive element in order to provide good heat dissipation and easy manufacturing (Ohlenburger column 2 lines 44-53).
With respect to claim 3:	Lin does not specifically teach “wherein the at least one thermally conductive element is arranged such that the at least one thermally conductive element is coupled to the second side across the entire second side”.
However, Ohlenburger teaches “wherein the at least one thermally conductive element is arranged such that the at least one thermally conductive element is coupled to the second side across the entire second side (see Fig. 1)”.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the lighting arrangement of Lin with Ohlenburger’s separate thermally conductive element which covers the back of the substrate in order to provide good heat dissipation and easy manufacturing (Ohlenburger column 2 lines 44-53).
With respect to claim 4:	Lin teaches “wherein the substrate is configured to mechanically and electrically connect at least one light- emitting element thereto (see Fig. 1), and wherein at least one electrically conducting region is arranged such that the at least one electrically conducting region is connectable to a power source for connecting the at least one light-emitting element to the power source in order to provide electrical power to the at least one light-emitting element (paragraph 13)”.
With respect to claim 5:	Lin teaches “further comprising at least one electrically insulating element (22)”.
With respect to claim 6:	Lin teaches “wherein at least one electrically insulating element is coupled to at least one portion of the first side and/or to at least one portion of the outer surface of the circumferential edge (see Fig. 1)”.
With respect to claim 7:	Lin teaches “wherein at least a portion of at least one electrically insulating element is arranged on at least a portion of at least one electrically conductive region (see Fig. 1)”.
With respect to claim 8:	Lin teaches “wherein the at least one thermally conductive element is further arranged such that the thermally conductive element is coupled to at least a portion of at least one electrically insulating element (see Fig. 1)”.
With respect to claim 9:	Lin teaches “wherein the at least a portion of at least one electrically insulating element (22) is arranged on at least a portion of at least one electrically conductive region (21), and the at least one thermally conductive element (21) is arranged such that the at least a portion of at least one electrically insulating element is arranged between the thermally conductive element and the at least a portion of at least one electrically conductive region (see Fig. 1)”.
With respect to claim 10:	Lin teaches “wherein at least one electrically insulating element is arranged on the at least one thermally conductive element such that at least one portion of the at least one electrically insulating element is arranged between the at least one thermally conductive element and the circumferential edge (see Fig. 1)”.
With respect to claim 11:	Lin teaches “wherein the at least one thermally conductive element comprises at least one layer of thermally conductive material (paragraphs 11-12)”.
With respect to claim 12:	Lin teaches “comprising at least two thermally conductive elements (21, 23) comprising at least a first thermally conductive element and a second thermally conductive element, wherein the first thermally conductive element is arranged on the second thermally conductive element (see Fig. 1)”.
With respect to claim 14:	Lin does not specifically teach “further comprising at least one attachment element configured to fixate the at least one thermally conductive element in a position in which the at least one thermally conductive element is coupled to at least a portion of the second side and at least a portion of the outer surface of the circumferential edge, and in which the at least one thermally conductive element is not coupled to the at least one electrically conducting region”.
However, Ohlenburger teaches “further comprising at least one attachment element (14) configured to fixate the at least one thermally conductive element in a position in which the at least one thermally conductive element is coupled to at least a portion of the second side and at least a portion of the outer surface of the circumferential edge (see Fig. 1), and in which the at least one thermally conductive element is not coupled to the at least one electrically conducting region (see Fig. 1)”.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the lighting arrangement of Lin with Ohlenburger’s attachment element in order to connect the thermally conductive element to the substrate (Ohlenburger column 3 lines 16-27).
With respect to claim 15:	Lin teaches “wherein the substrate is configured to mechanically and electrically connect at least one light-emitting element thereto (see Fig. 1), and wherein at least one electrically conducting region is arranged such that the least one electrically conducting region is connectable to a power source for connecting the at least one light-emitting element to the power source in order to provide electrical power to the at least one light-emitting element (paragraph 13)”.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Ohlenburger, Mowatt, and Schneider as applied to claim 1 above, and further in view of Ohashi et al. (US 7,980,731 B2).
With respect to claim 13:	Lin in view of Ohlenburger teaches “a lighting device comprising a lighting arrangement according to claim 1 (see above)”.
Lin further teaches “wherein the substrate is configured to mechanically and electrically connect at least one light- emitting element thereto (see Fig. 1)”.
Lin does not teach “wherein the at least one thermally conductive element comprises at least one opening, wherein at least one opening corresponds to at least one light-emitting element mechanically and electrically connected to the substrate, and wherein the at least one thermally conductive element is arranged relatively to the at least one light-emitting element, or vice versa, such that at least one light-emitting element corresponding to at least one opening extends through the at least one opening”.
However, Ohashi teaches “wherein the at least one thermally conductive element (21) comprises at least one opening (23), wherein at least one opening corresponds to at least one light-emitting element (28) mechanically and electrically connected to the substrate (20), and wherein the at least one thermally conductive element is arranged relatively to the at least one light-emitting element, or vice versa, such that at least one light-emitting element corresponding to at least one opening extends through the at least one opening (see Fig. 3)”.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to further modify the lighting arrangement of Lin with the opening of Ohashi in order to provide a reflective portion surrounding the light emitting element (Ohashi column 4 lines 42-50)”.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL J. LEE whose telephone number is (571)270-5721. The examiner can normally be reached 9-5 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571)272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANIEL J LEE/Examiner, Art Unit 2875                                                                                                                                                                                                        
/ELMITO BREVAL/Primary Examiner, Art Unit 2875